Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 1 of 34 PageID #: 4131



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

CIPLA LTD. and CIPLA USA, INC.,

                               Plaintiff,                 Civil Action No. 19-44-LPS

       vs.                                                CONFIDENTIAL FILED UNDER
                                                          SEAL
AMGEN INC.,

                               Defendant.

                               DECLARATION OF DAVID E. LANSKY

I, David E. Lansky, hereby declare as follows:

       1.      My name is David E. Lansky. I am an associate of the firm Hughes Hubbard &

Reed LLP, counsel for the Plaintiffs in the above-entitled action. I have personal knowledge of

the matters stated in this declaration.

       2.      Attached as Exhibit 1 is a true and correct copy of a document as produced by

Amgen bearing Bates Number AM10788-0000001462.

       3.      Attached as Exhibit 2 is a true and correct copy of a document as produced by

Amgen bearing Bates Numbers AM10788-000000001-AM10788-0000000041.

       4.      Attached as Exhibit 3 is a true and correct copy of a news report downloaded on

February 25, 2019 from https://www.amgen.com/media/featured-news/2019/01/amgen-

announced-today-that-it-has-resolved-its-ongoing-dispute-with-teva/ entitled “Resolution

Announced for Ongoing Dispute Over Teva’s Generic Cinacalcet Product.”

       5.      Attached as Exhibit 4 is a true and correct copy of a news release downloaded on

January 9, 2019 from http://news.tevausa.com/phoenix.zhtml?c=251945&p=irol-

newsArticle_print&ID=238194 entitled “Teva and Amgen Resolve Ongoing Dispute Over

Teva’s Generic Cinacalcet HCl Product.”
Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 2 of 34 PageID #: 4132



       6.      Attached as Exhibit 5 is a true and correct copy of a letter from Joshua Rothm an

to An il Patel, dated January 4, 2019.

       7.      Attached as Exhibit 6 is a true and correct copy of the Litigation Settlement

Agreement, dated February 26, 2018, between Am gen Inc., Cipla Limited, and Cipla USA, Inc.

       8.      Attached as Exhibit 7 are excerpts from the Form 10-K, accessed from the United

States Securities and Exchange Commission website, for the fiscal year ended December 31,

2018 for Am gen Inc.

       9.      Attached as Exhibit 8 are excerpts from the Form 10-K, accessed from the United

States Securities and Exchange Comm ission website, for the fiscal year ended December 31,

2018 for Teva Pharm aceutical Industries Limited.




I, David E. Lansky, declare under penalty of perjury that the foregoing is true and correct and
that this declaration was executed on February 25, 2019, in New York, New York.
Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 3 of 34 PageID #: 4133




         EXHIBIT 1
Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 4 of 34 PageID #: 4134




                 REDACTED
Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 5 of 34 PageID #: 4135




         EXHIBIT 2
Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 6 of 34 PageID #: 4136




                 REDACTED
Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 7 of 34 PageID #: 4137




         EXHIBIT 3
            Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 8 of 34 PageID #: 4138




DOCUMENT1
Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 9 of 34 PageID #: 4139




         EXHIBIT 4
News Release - Teva Pharmaceuticals in the US                            Page 1 of 5
  Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 10 of 34 PageID #: 4140


                                                                                  Print Page | Close Window




  News Release
   TEVA AND AMGEN RESOLVE ONGOING DISPUTE OVER TEVA’S GENERIC
   CINACALET HCL PRODUCT
   PARSIPPANY, N.J.--(BUSINESS WIRE)--Jan. 2, 2019-- Teva Pharmaceutical Industries Ltd., (NYSE
   and TASE: TEVA) announced today that it has resolved its ongoing dispute with Amgen over
   Teva’s generic cinacalcet HCl product. Teva and Amgen have been involved in patent
   infringement litigation, and Teva recently received approval for, and launched its generic product
   in the US.

   By virtue of the settlement, the litigation between the parties will be ended and Teva has agreed
   to stop selling its generic product until its license date in mid-year 2021, or earlier under certain
   circumstances. Teva will pay Amgen an undisclosed amount as part of the settlement. That
   amount and other terms of the settlement remain confidential.

   Cinacalcet is a calcium-sensing receptor agonist indicated for secondary hyperparathyroidism
   (HPT) in adult patients with chronic kidney disease on dialysis. It is also used for the treatment of
   hypercalcemia in adult patients with parathyroid carcinoma and severe hypercalcemia in adult
   patients with primary HPT who are unable to undergo parathyroidectomy.

   About Cinacalcet Hydrochloride Tablets

   Cinacalcet hydrochloride tablets are indicated for the treatment of secondary
   hyperparathyroidism (HPT) in adult patients with chronic kidney disease (CKD) on dialysis.
   Important Limitations of Use: cinacalcet hydrochloride tablets are NOT indicated for use in
   patients with CKD who are not on dialysis because of an increased risk of hypocalcemia.

   Cinacalcet hydrochloride tablets are indicated for the treatment of hypercalcemia in adult patients
   with Parathyroid Carcinoma.

   Cinacalcet hydrochloride tablets are indicated for the treatment of severe hypercalcemia in adult
   patients with primary HPT who are unable to undergo parathyroidectomy.

   IMPORTANT SAFETY INFORMATION

   Contraindications: Cinacalcet treatment initiation is contraindicated if serum calcium is less than
   the lower limit of the normal range.

   Hypocalcemia: Cinacalcet lowers serum calcium and can lead to hypocalcemia. Significant
   lowering of serum calcium can cause paresthesias, myalgias, muscle spasms, tetany, seizures, QT
   interval prolongation and ventricular arrhythmia. Life threatening events and fatal outcomes
   associated with hypocalcemia have been reported in patients treated with cinacalcet, including in
   pediatric patients. The safety and effectiveness of cinacalcet have not been established in
   pediatric patients.




http://news.tevausa.com/phoenix.zhtml?c=251945&p=irol-newsArticle_print&ID=2381941                   1/9/2019
News Release - Teva Pharmaceuticals in the US                            Page 2 of 5
  Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 11 of 34 PageID #: 4141


   Decreases in serum calcium can prolong the QT interval, potentially resulting in ventricular
   arrhythmia. Cases of QT prolongation and ventricular arrhythmia have been reported in patients
   treated with cinacalcet. Patients with conditions that predispose to QT interval prolongation and
   ventricular arrhythmia may be at increased risk for QT interval prolongation and ventricular
   arrhythmias if they develop hypocalcemia due to cinacalcet. Closely monitor corrected serum
   calcium and QT interval in patients, at risk, receiving cinacalcet.

   In clinical studies, seizures were observed in cinacalcet-treated patients. While the basis for the
   reported seizure rate is not clear, the threshold for seizures is lowered by significant reductions in
   serum calcium levels. Monitor serum calcium levels in patients with seizure disorders receiving
   cinacalcet.

   Concurrent administration of cinacalcet with calcium-lowering drugs including other calcium-
   sensing receptor agonists could result in severe hypocalcemia. Closely monitor serum calcium in
   patients receiving cinacalcet and concomitant therapies known to lower serum calcium levels.

   Patients with secondary HPT with CKD on dialysis: Serum calcium and serum phosphorus should
   be measured within 1 week and intact parathyroid hormone (iPTH) should be measured 1 to 4
   weeks after initiation or dose adjustment of cinacalcet. Once the maintenance dose has been
   established, serum calcium should be measured approximately monthly.

   Patients with primary HPT or parathyroid carcinoma: Serum calcium should be measured within 1
   week after initiation or dose adjustment of cinacalcet. Once maintenance dose levels have been
   established, serum calcium should be measured every 2 months.

   Upper Gastrointestinal Bleeding: Cases of gastrointestinal bleeding, mostly upper
   gastrointestinal bleeding, have occurred in patients using calcimimetics, including cinacalcet,
   from postmarketing and clinical trial sources. The exact cause of GI bleeding in these patients is
   unknown.

   Patients with risk factors for upper GI bleeding (such as known gastritis, esophagitis, ulcers or
   severe vomiting) may be at increased risk for GI bleeding when receiving cinacalcet treatment.
   Monitor patients for worsening of common GI adverse reactions of nausea and vomiting
   associated with cinacalcet and for signs and symptoms of GI bleeding and ulcerations during
   cinacalcet therapy. Promptly evaluate and treat any suspected GI bleeding.

   Hypotension, Worsening Heart Failure and/or Arrhythmias: In postmarketing safety surveillance,
   isolated, idiosyncratic cases of hypotension, worsening heart failure, and/or arrhythmia have been
   reported in patients with impaired cardiac function, in which a causal relationship to cinacalcet
   could not be completely excluded and which may be mediated by reductions in serum calcium
   levels.

   Adynamic Bone Disease: Adynamic bone disease may develop if iPTH levels are suppressed
   below 100 pg/mL.

   Drug Interactions with Strong CYP3A4 Inhibitors: Cinacalcet is partially metabolized by CYP3A4.
   Dose adjustment of cinacalcet may be required if a patient initiates or discontinues therapy with a
   strong CYP3A4 inhibitor (e.g., ketoconazole, itraconazole). The iPTH and serum calcium
   concentrations should be closely monitored in these patients.

   Drug Interactions with CYP2D6 Substrates: Cinacalcet is a strong inhibitor of CYP2D6. Dose
   adjustments may be required for concomitant medications that are predominantly metabolized by
   CYP2D6 (e.g., desipramine, metoprolol, and carvedilol) and particularly those with a narrow
   therapeutic index (e.g., flecainide and most tricyclic antidepressants).




http://news.tevausa.com/phoenix.zhtml?c=251945&p=irol-newsArticle_print&ID=2381941                  1/9/2019
News Release - Teva Pharmaceuticals in the US                            Page 3 of 5
  Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 12 of 34 PageID #: 4142


   Common Adverse Reactions: The most common adverse reactions (i.e., incidence ≥25%)
   associated with cinacalcet were nausea and vomiting.

   Please see accompanying Full Prescribing Information.

   For more information, please see accompanying Full Prescribing Information, including Boxed
   Warning. A copy may be requested from Teva US Medical Information at 888-4-TEVA-USA (888-
   838-2872) or druginfo@tevapharm.com, or Teva’s Public Relations or Investor Relations contacts.

   About Teva

   Teva Pharmaceutical Industries Ltd. (NYSE and TASE: TEVA) is a global leader in generic
   medicines, with innovative treatments in select areas, including CNS, pain and respiratory. We
   deliver high-quality generic products and medicines in nearly every therapeutic area to address
   unmet patient needs. We have an established presence in generics, specialty, OTC and API,
   building on more than a century-old legacy, with a fully integrated R&D function, strong
   operational base and global infrastructure and scale. We strive to act in a socially and
   environmentally responsible way. Headquartered in Israel, with production and research facilities
   around the globe, we employ 45,000 professionals, committed to improving the lives of millions
   of patients. Learn more at www.tevapharm.com.

   Cautionary Note Regarding Forward-Looking Statements

   This press release contains forward-looking statements within the meaning of the Private
   Securities Litigation Reform Act of 1995 regarding Teva's generic version of Sensipar®1, which are
   based on management’s current beliefs and expectations and are subject to substantial risks and
   uncertainties, both known and unknown, that could cause our future results, performance or
   achievements to differ significantly from that expressed or implied by such forward-looking
   statements. Important factors that could cause or contribute to such differences include risks
   relating to:

      • The uncertainty of the commercial success of our generic version of cinacalcet HCl.
      • our ability to successfully compete in the marketplace, including: that we are substantially
        dependent on our generic products; competition for our specialty products, especially
        COPAXONE®, our leading medicine, which faces competition from existing and potential
        additional generic versions and orally-administered alternatives; competition from
        companies with greater resources and capabilities; efforts of pharmaceutical companies to
        limit the use of generics including through legislation and regulations; consolidation of our
        customer base and commercial alliances among our customers; the increase in the number
        of competitors targeting generic opportunities and seeking U.S. market exclusivity for
        generic versions of significant products; price erosion relating to our products, both from
        competing products and increased regulation; delays in launches of new products and our
        ability to achieve expected results from investments in our product pipeline; our ability to
        take advantage of high-value opportunities; the difficulty and expense of obtaining licenses
        to proprietary technologies; and the effectiveness of our patents and other measures to
        protect our intellectual property rights;
      • our substantially increased indebtedness and significantly decreased cash on hand, which
        may limit our ability to incur additional indebtedness, engage in additional transactions or
        make new investments, and may result in a further downgrade of our credit ratings; and our
        inability to raise debt or borrow funds in amounts or on terms that are favorable to us;
      • our business and operations in general, including: failure to effectively execute the
        restructuring plan announced in December 2017; uncertainties related to, and failure to
        achieve, the potential benefits and success of our new senior management team and




http://news.tevausa.com/phoenix.zhtml?c=251945&p=irol-newsArticle_print&ID=2381941              1/9/2019
News Release - Teva Pharmaceuticals in the US                            Page 4 of 5
  Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 13 of 34 PageID #: 4143


           organizational structure; harm to our pipeline of future products due to the ongoing review
           of our R&D programs; our ability to develop and commercialize additional pharmaceutical
           products; potential additional adverse consequences following our resolution with the U.S.
           government of our FCPA investigation; compliance with sanctions and other trade control
           laws; manufacturing or quality control problems, which may damage our reputation for
           quality production and require costly remediation; interruptions in our supply chain;
           disruptions of our or third party information technology systems or breaches of our data
           security; the failure to recruit or retain key personnel; variations in intellectual property laws
           that may adversely affect our ability to manufacture our products; challenges associated
           with conducting business globally, including adverse effects of political or economic
           instability, major hostilities or terrorism; significant sales to a limited number of customers in
           our U.S. market; our ability to successfully bid for suitable acquisition targets or licensing
           opportunities, or to consummate and integrate acquisitions; and our prospects and
           opportunities for growth if we sell assets;
         • compliance, regulatory and litigation matters, including: costs and delays resulting from the
           extensive governmental regulation to which we are subject; the effects of reforms in
           healthcare regulation and reductions in pharmaceutical pricing, reimbursement and
           coverage; governmental investigations into sales and marketing practices; potential liability
           for patent infringement; product liability claims; increased government scrutiny of our
           patent settlement agreements; failure to comply with complex Medicare and Medicaid
           reporting and payment obligations; and environmental risks;
         • other financial and economic risks, including: our exposure to currency fluctuations and
           restrictions as well as credit risks; potential impairments of our intangible assets; potential
           significant increases in tax liabilities; and the effect on our overall effective tax rate of the
           termination or expiration of governmental programs or tax benefits, or of a change in our
           business;
         • and other factors discussed in our Annual Report on Form 10-K for the year ended
           December 31, 2017, including in the section captioned “Risk Factors,” and in our other
           filings with the U.S. Securities and Exchange Commission, which are available at
           www.sec.gov and www.tevapharm.com. Forward-looking statements speak only as of the
           date on which they are made, and we assume no obligation to update or revise any
           forward-looking statements or other information contained herein, whether as a result of
           new information, future events or otherwise. You are cautioned not to put undue reliance
           on these forward-looking statements.
   1
       Sensipar® is a registered trademark of Amgen, Inc.



   View source version on businesswire.com:
   https://www.businesswire.com/news/home/20190102005667/en/

   Source: Teva Pharmaceutical Industries Ltd.

   IR Contacts
   United States
   Kevin C. Mannix
   (215) 591-8912

   Israel
   Ran Meir
   (215) 591-3033




http://news.tevausa.com/phoenix.zhtml?c=251945&p=irol-newsArticle_print&ID=2381941                       1/9/2019
News Release - Teva Pharmaceuticals in the US                            Page 5 of 5
  Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 14 of 34 PageID #: 4144


   PR Contacts
   United States
   Kelley Dougherty
   (973) 658-0237

   Elizabeth DeLuca
   (267) 468-4329

   Israel
   Yonatan Beker
   972 (54) 888 5898




http://news.tevausa.com/phoenix.zhtml?c=251945&p=irol-newsArticle_print&ID=2381941   1/9/2019
Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 15 of 34 PageID #: 4145




         EXHIBIT 5
Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 16 of 34 PageID #: 4146



       ~~~~~            ~~~~        ~"~~vl~                   T+N 2g2o2~182I1001E F 1022218.Y2~004Veablelcom




 January 4, 2019                                              Joshua I. Rothman
                                                              T 212-218-2275
                                                              F 212.218.2200
 CONFIDENTIAL                                                 JRothman@venable.com


 VIA EMAIL

Anil Patel
K&L Gates LLP
100 Main St., Suite 2550
Houston, TX 77002
713-815-7300
anil.patel@klgates.com

 Re:    Reply to January 3,2019 Letter Regarding Litigation Settlement Agreement
        between Amgen Inc. and Cipla Limited and Cipla USA,Inc.

 Dear Anil,

 This is in response to your letter of January 3 ("Cipla's Letter") concerning the Litigation
 Settlement Agreement dated February 26, 2018 between Amgen and Cipla ("Cipla Agreement").
 Amgen disputes the allegations in your letter. As shown below, Amgen is ii1 full compliance
 with the Cipla Agreement end Cipla is not permitted to launch its Generic Cinacalcet Product
 based on Watson's At Risk Launch.

 As you know, Watson Launched its Generic Cinacalcet Product on December 27, 2018.1

                                                                Therefore,




 ~
Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 17 of 34 PageID #: 4147

   ~i ~~                                   ~ r ,.


                                                              In Cipla's Letter you assert that we
"provide no details."
                                                                                                    .

 We note that the Cipla Letter references publicly available information but fails to refer to both
 the Watson/Teva and Amgen Press Releases that make clear that the parties have entered into an
 agreement in which Watson has agreed to cease selling its product.3 Those press releases
 provide sufficient details to confirm that Watson has agreed to cease selling its Generic
 Cinacalcet Product immediately.

 As mentioned above, Watson's At Risk Launch on December 27, 2018 was not authorized and
 Amgen did not "allow" Watson to introduce a significant amount of product into the market. On
 the contrary, Amgen entered into a Settlement Agreement with Watson three business days after
 the launch of the product, thereby preventing Watson from continuing to sell its Generic
 Cinacalcet Product.

 Cipla asks if Watson is required to take affirmative steps of removing Watson's product from the
 market.




 As for Cipla's second and third points, Amgen did not preauthorize Watson's launch. In fact,
 Amgen had no indication before December 27 that Watson's ANDA was ready to be approved
 and was not aware of Watson's launch, or possible launch until we received Cipla's letter
 suggesting a launch had occurred. This was demonstrated by our request for the evidence Cipla
 had to support its assertion that a launch had occurred. Based on the information we
 subsequently obtained, Amgen fully complied with the notice provisions of the Cipla Agreement.

 Finally, Cipla's purported concerns over the validity and enforceability of the Watson
 Agreement have no merit. The Watson Agreement is valid and enforceable and, as with all


 z Even if Cipla had already engaged in an at risk launch,



 3 Watson/Teva's press release is available at https://www.businesswire.com/news/home/20190102005667/en/Teva-
 Am~en-Resolve-Ongoin~Dis~ute-Teva%E2%80%99s-Generic. Amgen's statement is available at
 https•//wwwext amen com/media/featured-news/2019/O1/amgen-announced-today-that-it-has-resolved-its-on~oing-
 dispute-with-teva/.
Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 18 of 34 PageID #: 4148


  VEN~B~                   Fitzl~atricl~


 agreements entered into between a brand and generic company,the Watson Agreement will be
 submitted to the government for review.

 We decline to provide Cipla with the confidential Watson Agreement and invite Cipla's attention
 to the press releases from both Amgen and Watson/Teva as support for the fact that Watson has
 agreed to immediately cease selling its Generic Cinacalcet Product.

 Please confirm immediately that Cipla has not and will not engage in an at risk launch based on
 Watson's At Risk Launch. Otherwise, Amgen will seek all remedies available under the Cipla
 Agreement and under applicable law, including injunctive relief, breach of contract, treble
 damages, and sanctions.

 Sinc,~ely,

   J: '     ~
   d
   sl~ua Rothman

       via email): Peter Giunta; Elizabeth J Weiskopf; Michael Freno; Harold Storey; Jenna Bruce
Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 19 of 34 PageID #: 4149




         EXHIBIT 6
Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 20 of 34 PageID #: 4150




                  REDACTED
Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 21 of 34 PageID #: 4151




         EXHIBIT 7
          Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 22 of 34 PageID #: 4152


                                              UNITED STATES
                                  SECURITIES AND EXCHANGE COMMISSION
                                                                       Washington, D.C. 20549

                                                                         Form 10-K
(Mark One)

          ý           ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE
                      ACT OF 1934
                                                             For the fiscal year ended December 31, 2018
                                                                                   or

          ¨           TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES
                      EXCHANGE ACT OF 1934
                                                                 Commission file number 001-37702

                                                                         Amgen Inc.
                                                          (Exact name of registrant as specified in its charter)

                                    Delaware                                                                               XX-XXXXXXX
                          (State or other jurisdiction of                                                               (I.R.S. Employer
                         incorporation or organization)                                                                Identification No.)
                           One Amgen Center Drive,                                                                         91320-1799
                          Thousand Oaks, California                                                                         (Zip Code)
                     (Address of principal executive offices)
                                                                            (805) 447-1000
                                                         (Registrant’s telephone number, including area code)
                                                       Securities registered pursuant to Section 12(b) of the Act:

                                Title of each class                                                          Name of each exchange on which registered
                     Common stock, $0.0001 par value                                                         The NASDAQ Global Select Market
                                                 Securities registered pursuant to Section 12(g) of the Act: None
       Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ý No ¨
       Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No ý
       Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or Section 15(d) of the Securities Exchange Act
of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing
requirements for the past 90 days. Yes ý No ¨
       Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405 of
Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit such
files). Yes ý No ¨
       Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and
will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-
K or any amendment to this Form 10-K. ¨
       Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an
emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company”
in Rule 12b-2 of the Exchange Act.

Large accelerated filer            Accelerated filer               Non-accelerated filer
ý                                  ¨                               ¨                              Smaller reporting company ¨        Emerging growth company ¨
     If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any
new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.
     Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes ¨ No ý
         Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 23 of 34 PageID #: 4153


     The approximate aggregate market value of voting and non-voting stock held by non-affiliates of the registrant was $119,629,312,769 as of June 30,
2018.(A)

(A)   Excludes 884,143 shares of common stock held by directors and executive officers, and any stockholders whose ownership exceeds ten percent of the shares outstanding, at
      June 30, 2018. Exclusion of shares held by any person should not be construed to indicate that such person possesses the power, directly or indirectly, to direct or cause the
      direction of the management or policies of the registrant, or that such person is controlled by or under common control with the registrant.
                                                                           622,278,034
                                                (Number of shares of common stock outstanding as of February 7, 2019)

                                                      DOCUMENTS INCORPORATED BY REFERENCE
      Specified portions of the registrant’s Proxy Statement with respect to the 2019 Annual Meeting of Stockholders to be held May 21, 2019, are
incorporated by reference into Part III of this annual report.
          Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 24 of 34 PageID #: 4154


                                                                 INDEX


                                                                                                         Page No.
PART I                                                                                                          1
Item 1.          BUSINESS                                                                                       1
                 Significant Developments                                                                       1
                 Marketing, Distribution and Selected Marketed Products                                         3
                 Reimbursement                                                                                  9
                 Manufacturing, Distribution and Raw Materials                                                 11
                 Government Regulation                                                                         12
                 Research and Development and Selected Product Candidates                                      15
                 Business Relationships                                                                        19
                 Human Resources                                                                               20
                 Executive Officers of the Registrant                                                          21
                 Geographic Area Financial Information                                                         22
                 Investor Information                                                                          22
Item 1A.         RISK FACTORS                                                                                  22
Item 1B.         UNRESOLVED STAFF COMMENTS                                                                     38
Item 2.          PROPERTIES                                                                                    39
Item 3.          LEGAL PROCEEDINGS                                                                             39
Item 4.          MINE SAFETY DISCLOSURES                                                                       39
PART II                                                                                                        40
Item 5.          MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER
                 PURCHASES OF EQUITY SECURITIES                                                                40
Item 6.          SELECTED FINANCIAL DATA                                                                       42
Item 7.          MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS         43
Item 7A.         QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK                                    60
Item 8.          FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA                                                   62
Item 9.          CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE          62
Item 9A.         CONTROLS AND PROCEDURES                                                                       62
Item 9B.         OTHER INFORMATION                                                                             64
PART III                                                                                                       65
Item 10.         DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE                                        65
Item 11.         EXECUTIVE COMPENSATION                                                                        65
Item 12.         SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED
                 STOCKHOLDER MATTERS                                                                           66
Item 13.         CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE                      67
Item 14.         PRINCIPAL ACCOUNTING FEES AND SERVICES                                                        67
PART IV                                                                                                        68
Item 15.         EXHIBITS, FINANCIAL STATEMENT SCHEDULES                                                       68
Item 16.         FORM 10-K SUMMARY                                                                             72
SIGNATURES                                                                                                     73

                                                                    i
        Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 25 of 34 PageID #: 4155


       Aranesp ® faces competition from a long-acting product. Aranesp ® also faces competition from a biosimilar version of EPOGEN®, which w as approved in
the second quarter of 2018 and launched in the fourth quarter of 2018. Other biosimilar versions of EPOGEN ® may also receive approval. In 2019, we expect
sales in the United States to decline at a faster rate than 2018 due to short- and long- acting competition.
     XGEVA®
     Total XGEVA® sales by geographic region were as follows (dollar amounts in millions):

                                                          Year ended                                 Year ended                              Year ended
                                                       December 31, 2018          Change          December 31, 2017        Change         December 31, 2016
XGEVA® — U.S.                                         $          1,338                     16%    $            1,157                 4%   $          1,115
XGEVA® — ROW                                                       448                      7%                   418                 1%                414
  Total XGEVA®                                        $          1,786                     13%    $            1,575                 3%   $          1,529

     The increases in global XGEVA® sales for 2018 and 2017 were driven primarily by higher unit demand.
     Sensipar®/Mimpara ®
     Total Sensipar®/Mimpara® sales by geographic region were as follows (dollar amounts in millions):

                                                          Year ended                                     Year ended                          Year ended
                                                       December 31, 2018          Change              December 31, 2017    Change         December 31, 2016
Sensipar® — U.S.                                       $          1,436                     5%    $             1,374               11%   $          1,240
Sensipar®/Mimpara® — ROW                                            338                    (2)%                   344                1%                342
  Total Sensipar®/Mimpara®                             $          1,774                    3%     $             1,718                9%   $          1,582

     The increase in global Sensipar®/Mimpara® sales for 2018 was driven primarily by an increase in net selling price in the United States, offset partially
by lower unit demand.
      The increase in global Sensipar®/Mimpara® sales for 2017 was driven primarily by an increase in net selling price in the United States and, to a lesser
extent, higher unit demand.
      Our U.S. composition of matter patent related to Sensipar®, a small molecule, expired in March 2018. We are involved in patent litigation with a
number of companies seeking to market generic versions of Sensipar®, one of which began selling its generic version in late December 2018 until reaching a
settlement agreement with us in early January 2019. In a separate litigation, we have been sued by the manufacturer of another approved generic version of
Sensipar® who is contending that provisions of its own settlement agreement with Amgen have been triggered by the first manufacturer’s at-risk launch,
giving this second manufacturer a right to market its own generic version under its settlement agreement. See Part IV—Note 20, Contingencies and
commitments, to the Consolidated Financial Statements.
     In 2019, we expect Sensipar® sales will be lower than 2018 due to the temporary generic market entry, continued adoption of Parsabiv ® and higher
purchases in 2018 due to the reimbursement change from Medicare Part D to Part B. Further, generic competitors may enter the market at risk at any time.
     EPOGEN ®
     Total EPOGEN® sales were as follows (dollar amounts in millions):

                                                          Year ended                                 Year ended                              Year ended
                                                       December 31, 2018          Change          December 31, 2017        Change         December 31, 2016
EPOGEN® — U.S.                                        $          1,010                     (8)%   $             1,096               (15)% $          1,282

       The decrease in EPOGEN® sales for 2018 was driven primarily by a decline in net selling price due to contractual terms negotiated with DaVita (see
Part I, Item I. Business—Business Relationships). In 2019, we expect a more significant decline in net selling price.


                                                                             48
        Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 26 of 34 PageID #: 4156


20. Contingencies and commitments
Contingencies
     In the ordinary course of business, we are involved in various legal proceedings, government investigations and other matters that are complex in nature
and have outcomes that are difficult to predict. See Part I, Item 1A. Risk Factors—Our business may be affected by litigation and government investigations.
We describe our legal proceedings and other matters that are significant or that we believe could become significant in this footnote.
      We record accruals for loss contingencies to the extent that we conclude it is probable that a liability has been incurred and the amount of the related
loss can be reasonably estimated. We evaluate, on a quarterly basis, developments in legal proceedings and other matters that could cause an increase or
decrease in the amount of the liability that has been accrued previously.
      Our legal proceedings involve various aspects of our business and a variety of claims, some of which present novel factual allegations and/or unique
legal theories. In each of the matters described in this filing in which we could incur a liability, our opponents seek an award of a not-yet-quantified amount
of damages or an amount that is not material. In addition, a number of the matters pending against us are at very early stages of the legal process, which in
complex proceedings of the sort we face often extend for several years. As a result, none of the matters described in this filing in which we could incur a
liability have progressed sufficiently through discovery and/or the development of important factual information and legal issues to enable us to estimate a
range of possible loss, if any, or such amounts are not material. In addition, while some of the matters described in this filing do not present circumstances in
which we could incur a liability (such as some matters involving our claims that others have infringed our patents and in which such others have not asserted
counterclaims against us), such matters nevertheless have the potential to significantly impact our business. While it is not possible to accurately predict or
determine the eventual outcomes of these matters, an adverse determination in one or more of these matters currently pending could have a material adverse
effect on our consolidated results of operations, financial position or cash flows.
     Certain recent developments concerning our legal proceedings and other matters are discussed below:
Sensipar® (cinacalcet) Abbreviated New Drug Application (ANDA) Patent Litigation
     Amgen Inc. v. Aurobindo Pharma Ltd. et al.
      Beginning in September 2016, Amgen filed 14 separate lawsuits in the U.S. District Court for the District of Delaware (the Delaware District Court) for
infringement of our U.S. Patent No. 9,375,405 (the ’405 Patent) against a number of manufacturers of purported generic versions of our Sensipar® product. In
February 2017, the Delaware District Court consolidated these 14 lawsuits into a single case, Amgen Inc. v. Aurobindo Pharma Ltd. et al. The ’405 Patent is
entitled “Rapid Dissolution Formulation of a Calcium Receptor-Active Compound” and expires in 2026. All defendants responding to the complaint denied
infringement and sought judgment that the ’405 Patent is invalid and/or not infringed. Between September and November of 2017, Amgen filed, and the
Delaware District Court signed, stipulated dismissals of the lawsuit against Micro Labs Ltd. and Micro Labs USA, Inc., and the lawsuit against Apotex Inc.
and Apotex Corp. (collectively, Apotex), as well as consent judgments filed by Amgen and each of (1) Sun Pharma Global FZE, Sun Pharmaceutical
Industries, Ltd. and Sun Pharmaceutical Industries, Inc. (collectively, Sun), (2) Ajanta Pharma Limited and Ajanta Pharma USA, Inc., (3) Hetero USA Inc.,
Hetero Labs Ltd. and Hetero Labs Ltd. Unit V and (4) Breckenridge Pharmaceutical, Inc. (Breckenridge). Each consent judgment stipulated to an entry of
judgment of infringement and validity of the ’405 Patent and an injunction prohibiting the manufacture, use, sale, offer to sell, importation of, or distribution
into the United States of the respective defendant’s cinacalcet product during the term of the ’405 Patent unless specifically authorized pursuant to the
confidential settlement agreement.
      In June 2017, Amgen filed four additional lawsuits in the Delaware District Court for infringement of the ’405 Patent against additional defendants.
These defendants also responded to the complaint denying infringement and seeking a declaration of noninfringement and invalidity of the ’405 Patent. One
of these lawsuits was subsequently consolidated into Amgen Inc. v. Aurobindo Pharma Ltd. et al . and the remaining three of these lawsuits were consolidated
into a separate single case, Amgen Inc. v. Alkem et al. (see below).
      On March 5, 2018, the Delaware District Court commenced trial on the infringement claims and defenses in the Amgen Inc. v. Aurobindo Pharma Ltd. et
al. consolidated lawsuit against the defendants that remained in the lawsuit, collectively consisting of (1) Aurobindo Pharma Ltd. and Aurobindo Pharma
USA, Inc. (collectively, Aurobindo), (2) Watson Laboratories, Inc. and Actavis Pharma, Inc. (collectively, Watson), (3) Amneal Pharmaceuticals LLC, Amneal
Pharmaceuticals of New York, LLC and Amneal Pharmaceuticals Co. India Private Limited, (4) Zydus Pharmaceuticals (USA) Inc. and Cadila Healthcare Ltd.
(collectively, Zydus) and (5) Piramal Healthcare UK Limited (Piramal).
     Just prior to trial, the Delaware District Court signed consent judgments filed by Amgen and each of Cipla Limited and Cipla USA, Inc. (collectively,
Cipla) and Strides Pharma Global PTE Limited and Strides Pharma, Inc. (collectively, Strides), and in


                                                                              F-42
        Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 27 of 34 PageID #: 4157


March 2018 the Delaware District Court signed a consent judgment filed by Amgen and Aurobindo. In each consent judgment, the parties stipulated to an
entry of judgment of infringement and validity of the ’405 Patent and an injunction prohibiting the manufacture, use, sale, offer to sell, importation of, or
distribution into the United States of the applicable defendant’s cinacalcet product during the term of the ’405 Patent unless specifically authorized pursuant
to the applicable confidential settlement agreement. Just prior to trial, the Delaware District Court also entered orders dismissing each of Dr. Reddy’s
Laboratories, Ltd. and Dr. Reddy’s Laboratories, Inc. (collectively, Dr. Reddy’s), and Mylan Pharmaceuticals Inc. and Mylan Inc. (collectively, Mylan), on
stipulations between Amgen and such parties, respectively, subject to the terms of confidential settlement agreements.
      On July 27, 2018, the Delaware District Court issued a trial order finding on the infringement claims and defenses in the Amgen Inc. v. Aurobindo
Pharma Ltd. et al. consolidated lawsuit that Zydus infringes the ’405 Patent and that Amneal Pharmaceuticals LLC and Amneal Pharmaceuticals of New
York, LLC (collectively, Amneal), Piramal and Watson do not infringe the ’405 Patent. On August 24, 2018, the Delaware District Court issued an order
dismissing, without prejudice, the invalidity counterclaims of Amneal, Piramal and Watson and entered judgment of noninfringement of the ’405 Patent in
favor of Amneal, Piramal and Watson. On September 20, 2018, Amgen filed a notice of appeal to the Federal Circuit Court. On October 9, 2018, the Delaware
District Court dismissed, without prejudice, the invalidity counterclaims of Zydus and entered judgment of infringement of the ’405 Patent by Zydus in favor
of Amgen, including an order that the effective date of the U.S. Food and Drug Administration (FDA) approval of Zydus’ generic version of Sensipar® shall be
no earlier than the expiry date of our ’405 Patent. On October 11, 2018, Zydus filed a notice of appeal to the U.S. Court of Appeals for the Federal Circuit (the
Federal Circuit Court) and on October 24, 2018, the Federal Circuit Court consolidated the appeals of Zydus and Amgen.
     In December 2018, the FDA approved Watson’s generic version of Sensipar® and Watson’s parent company, Teva Pharmaceutical Industries Ltd. (Teva),
began selling its product at-risk notwithstanding that the appeals were pending at the Federal Circuit Court. On January 2, 2019, Amgen, Watson and Teva
entered into a settlement agreement in which Teva agreed to stop selling its generic product until the mid-year 2021, or earlier under certain circumstances,
and to pay Amgen an undisclosed amount. On January 9, 2019, Watson and Amgen filed a motion asking the Delaware District Court to vacate its final
judgment of noninfringement as to Watson and to enter a proposed consent judgment of infringement and validity of the ’405 Patent and an injunction
prohibiting the making, having made, using, selling, offering to sell, or distributing Watson’s cinacalcet product in the United States, or importing Watson’s
cinacalcet product into the United States, consistent with the confidential settlement agreement. On January 11, 2019, the Federal Circuit Court stayed the
pending appeal as to Watson in order for the Delaware District Court to rule on the motion of Watson and Amgen. On January 18, 2019 and January 23, 2019,
respectively, Cipla and Sun filed oppositions to the motion of Watson and Amgen.
      On January 8, 2019, Cipla filed a separate lawsuit in the Delaware District Court against Amgen seeking a declaration that provisions of its settlement
agreement with Amgen have been triggered by Teva’s at-risk launch of Watson’s generic version of Sensipar ®, giving Cipla a right to market its own generic
version under its settlement agreement. Cipla’s complaint also alleges antitrust violations by Amgen. The portions of the complaint covering Cipla’s
settlement agreement were filed with the court under seal and remain confidential.
     Amgen Inc. v. Alkem et al.
     As stated above, Amgen filed four lawsuits in June 2017 for infringement of the ’405 Patent. In December 2017, the lawsuits filed against (1) Alkem
Laboratories Ltd. (Alkem), (2) Lupin Ltd. and Lupin Pharmaceuticals, Inc. (collectively, Lupin) and (3) Macleods Pharmaceuticals Ltd. and Macleods Pharma
USA, Inc. (collectively, Macleods) were consolidated into a separate single case, Amgen Inc. v. Alkem et al. In each of those three lawsuits, all defendants
responded to the complaint denying infringement and seeking a declaration of noninfringement and invalidity of the ’405 Patent; Macleods’ response also
included a counterclaim alleging sham litigation in violation of the Sherman Antitrust Act, which Amgen has denied and which the Delaware District Court
stayed pending resolution of the patent claims.
      In March 2018, the Delaware District Court signed a consent judgment filed by Amgen and Macleods in which the parties stipulated to an entry of
judgment of infringement and validity of the ’405 Patent and an injunction prohibiting the manufacture, use, sale, offer to sell, importation of, or distribution
into the United States of Macleods’ cinacalcet product during the term of the ’405 Patent unless specifically authorized pursuant to the confidential
settlement agreement. In April 2018, the Delaware District Court also entered orders respectively dismissing Lupin and Alkem on stipulations between the
parties, subject to the terms of confidential settlement agreements.
     Other Sensipar® ANDA Patent Litigation
      In December 2017, Amgen filed four additional lawsuits in the Delaware District Court for infringement of the ’405 Patent against (1) Watson, (2) Teva
Pharmaceuticals, USA, Inc., (3) Barr Laboratories, Inc. and (4) Torrent Pharma Inc. and Torrent Pharmaceuticals Ltd. These lawsuits were distinct from the
suits consolidated into Amgen Inc. v. Aurobindo Pharma Ltd. et al., and all four additional suits were subsequently dismissed by agreement between Amgen
and the respective defendants.


                                                                              F-43
        Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 28 of 34 PageID #: 4158


      In June 2018, Amgen filed a lawsuit in the Delaware District Court against Accord Healthcare, Inc. (Accord) and Intas Pharmaceuticals Ltd. (Intas) for
infringement of the ’405 Patent. Amgen seeks an order making any FDA approval of these defendants’ generic version of Sensipar ® effective no earlier than
the expiration of the ’405 Patent. On September 18, 2018, Accord denied infringement of the ’405 Patent and alleged that the patent is invalid. On September
20, 2018, Intas was dismissed from the Delaware District Court lawsuit without prejudice by joint stipulation of the parties. On February 1, 2019, Accord filed
a motion for summary judgment of noninfringement. Trial is scheduled to begin June 15, 2020.
      On September 7, 2018, Amgen filed a lawsuit in the Delaware District Court for infringement of the ’405 Patent against Emcure Pharmaceuticals Ltd.,
Heritage Pharmaceuticals Inc. and Heritage Pharma Labs Inc. In December 2018, the Delaware District Court entered an order dismissing all defendants on a
stipulation between the parties, subject to the terms of a confidential settlement agreement.
KYPROLIS ® (carfilzomib) ANDA Patent Litigation
      Beginning in October 2016, our subsidiary Onyx Therapeutics, Inc. (Onyx Therapeutics), filed four separate lawsuits in the Delaware District Court
against: (1) Cipla, (2) Sagent Pharmaceuticals, Inc. (Sagent), (3) Breckenridge and (4) Fresenius Kabi, USA LLC, Fresenius Kabi USA, Inc., Fresenius
Pharmaceuticals Holding, Inc. and Fresenius Kabi Oncology Limited, each for infringing U.S. Patent Nos. 7,232,818 (the ’818 Patent), 7,417,042 (the ’042
Patent), 7,491,704 (the ’704 Patent), 7,737,112 (the ’112 Patent), 8,129,346 (the ’346 Patent), 8,207,125 (the ’125 Patent), 8,207,126 (the ’126 Patent),
8,207,127 (the ’127 Patent) and 8,207,297 (the ’297 Patent). By joint stipulation of the parties, Fresenius Pharmaceuticals Holding, Inc. and Fresenius Kabi
Oncology Limited were subsequently dismissed from the lawsuit against them. In October and November 2016, Onyx Therapeutics also filed four separate
lawsuits in the Delaware District Court against: (1) MSN Laboratories Private Limited and MSN Pharmaceuticals, Inc. (collectively, MSN), (2) Dr. Reddy’s,
(3) Qilu Pharma, Inc. and Qilu Pharmaceutical Co. Ltd. (collectively, Qilu) and (4) Apotex, each for infringing the ’112 Patent; and a separate lawsuit against
InnoPharma, Inc. (InnoPharma) for infringement of the ’042, ’112 and ’297 Patents. In April 2017, Onyx Therapeutics filed a separate lawsuit in the Delaware
District Court against Teva Pharmaceuticals USA, Inc. and Teva Pharmaceutical Industries Ltd. for infringement of the ’818, ’042, ’704, ’112, ’346, ’125,
’126, ’127 and ’297 Patents. The Delaware District Court has consolidated these ten lawsuits for purposes of discovery into a single case, Onyx Therapeutics,
Inc. v. Cipla Limited., et al.
     In August 2017, Onyx Therapeutics filed additional lawsuits in the Delaware District Court against InnoPharma for infringement of the ’818, ’704, ’346,
’125, ’126 and ’127 Patents; and against Apotex and Qilu for infringement of the ’818, ’042, ’704, ’346, ’125, ’126, ’127 and ’297 Patents. On September 14,
2017, the Delaware District Court consolidated these three additional lawsuits for purposes of discovery into the existing consolidated case.
     In September 2017, by joint stipulation of the parties, Teva Pharmaceutical Industries Ltd. was dismissed from the suit against it, leaving Teva
Pharmaceuticals USA, Inc., as the remaining defendant in that litigation.
      In November 2017, Onyx Therapeutics filed a lawsuit in the Delaware District Court against Aurobindo Pharma USA, Inc. (Aurobindo) for infringement
of the ’818, ’042, ’704, ’112, ’346, ’125, ’126, ’127 and ’297 Patents. In December 2017, Onyx Therapeutics filed additional lawsuits in the Delaware District
Court against Dr. Reddy’s for infringement of the ’818, ’042, ’704, ’346, ’125, ’126, ’127 and ’297 Patents, and against MSN for infringement of the ’112
Patent. In January 2018, Onyx Therapeutics filed a lawsuit in the Delaware District Court against Apotex for infringement of the ’818, ’042, ’704, ’112, ’346,
’125, ’126, ’127 and ’297 Patents.
     In February 2018, Qilu and Teva Pharmaceuticals USA, Inc. were each dismissed from the applicable lawsuits by joint stipulation of the parties. On
February 7, 2018, the Delaware District Court also consolidated for purposes of discovery the lawsuit against Aurobindo into the existing consolidated case,
Onyx Therapeutics, Inc. v. Cipla Limited, et al. On March 20, 2018, the Delaware District Court entered a stipulation between the parties providing
Aurobindo a covenant not to sue on the ’818,’704,’346 and ’297 Patents.
     On February 15, 2018, Onyx Therapeutics filed a lawsuit in the Delaware District Court against Breckenridge for patent infringement, and subsequently
amended the complaint on March 9, 2018 to assert infringement of the ’042, ’112, ’125, ’126 and ’127 Patents. On April 20, 2018, Onyx Therapeutics filed a
lawsuit in the Delaware District Court against Cipla for patent infringement of the ’042, ’112, ’125, ’126 and ’127 Patents.
      The lawsuits filed between 2016-2018 are based on ANDAs that seek approval to market generic versions of KYPROLIS ® before expiration of the
asserted patent or patents. In each lawsuit, Onyx Therapeutics seeks an order of the Delaware District Court making any FDA approval of the respective
defendant’s ANDA effective no earlier than the expiration of the applicable patents. Responses to the complaints have been filed by all defendants alleging
invalidity and, in certain instances, noninfringement of the patents.


                                                                             F-44
Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 29 of 34 PageID #: 4159




           EXHIBIT 8
              Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 30 of 34 PageID #: 4160
Table of Contents



                                                     UNITED STATES
                                         SECURITIES AND EXCHANGE COMMISSION
                                                                           Washington, D.C. 20549


                                                                                FORM 10-K

   (Mark One)
   ☒      ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                  For the fiscal year ended December 31, 2018

   ☐      TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                              For the transition period from                 to
                                                                       Commission file number 001-16174

                TEVA PHARMACEUTICAL INDUSTRIES LIMITED
                                                           (Exact name of registrant as specified in its charter)


                                           Israel                                                                             Not Applicable
                                (State or other jurisdiction of                                                                (I.R.S. Employer
                               incorporation or organization)                                                                 Identification No.)

                                                              5 Basel Street, Petach Tikva, ISRAEL, 4951033
                                                                  (Address of principal executive offices and Zip Code)

                                                                                  +972 (3) 914-8171
                                                                  (Registrant’s telephone number, including area code)


                                                        Securities registered pursuant to Section 12(b) of the Act:
                American Depositary Shares, each representing one Ordinary Share                                                New York Stock Exchange
                                              (Title of each class)                                                       (Name of each exchange on which registered)
                                                        Securities registered pursuant to Section 12(g) of the Act:
                                                                                         None
   Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.    Yes ☐ No ☒
   Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ☐ No ☒
   Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the
   preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90
   days. Yes ☒ No ☐
   Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation S-T
   (§232-405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit such files.) Yes ☒ No ☐
   Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of
   registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☒
   Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth
   company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the
   Exchange Act.
   Large accelerated filer    ☒                                                                                                               Accelerated filer                   ☐
   Non-accelerated filer      ☐                                                                                                               Smaller reporting company           ☐
                                                                                                                                              Emerging growth company             ☐
   If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised
   financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐
   Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒
   The aggregate market value of the voting common equity held by non-affiliates of the registrant, computed by reference to the closing price at which the American
   Depositary Shares were last sold on the New York Stock Exchange, as of the last business day of the registrant’s most recently completed second fiscal quarter (June 30,
   2018), was approximately $20.7 billion. Teva Pharmaceutical Industries Limited has no non-voting common equity. For purpose of this calculation only, this amount
   excludes ordinary shares and American Depositary Shares held by directors and executive officers and by each person who owns or may be deemed to own 10% or more
   of the registrant’s common equity at June 30, 2018.
   As of December 31, 2018, the registrant had 1,089,388,686 ordinary shares outstanding.
              Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 31 of 34 PageID #: 4161
Table of Contents

                                                                  TABLE OF CONTENTS

                                                                                                                                   Page
   Introduction and Use of Certain Terms                                                                                             1
   Forward-Looking Statements                                                                                                        1
   PART I
   Item 1.      Business                                                                                                             2
   Item 1A.     Risk Factors                                                                                                        25
   Item 1B.     Unresolved Staff Comments                                                                                           49
   Item 2.      Properties                                                                                                          49
   Item 3.      Legal Proceedings                                                                                                   50
   Item 4.      Mine Safety Disclosures                                                                                             50
   PART II
   Item 5.      Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities    50
   Item 6.      Selected Financial Data                                                                                             53
   Item 7.      Management’s Discussion and Analysis of Financial Condition and Results of Operations                               55
   Item 7A.     Quantitative and Qualitative Disclosures about Market Risk                                                          92
   Item 8.      Financial Statements and Supplementary Data                                                                         95
   Item 9.      Changes in and Disagreements with Accountants on Accounting and Financial Disclosure                               179
   Item 9A.     Controls And Procedures                                                                                            179
   Item 9B.     Other Information                                                                                                  180
   PART III
   Item 10.     Directors, Executive Officers and Corporate Governance                                                             180
   Item 11.     Executive Compensation                                                                                             180
   Item 12.     Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters                     180
   Item 13.     Certain Relationships and Related Transactions, and Director Independence                                          180
   Item 14.     Principal Accounting Fees and Services                                                                             181
   PART IV
   Item 15. Exhibits, Financial Statement Schedules                                                                                181
   Item 16. Form 10-K Summary                                                                                                      189
              Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 32 of 34 PageID #: 4162
Table of Contents

         QVAR revenues in our North America segment in 2018 decreased by 42% to $182 million, compared to 2017. The decrease in sales in 2018 was
   mainly due to lower volumes in connection with the launch of QVAR ® RediHaler™ and lower net pricing. QVAR maintained its second-place position in
   the inhaled corticosteroids category in the United States, with an exit market share of 21.5% in terms of total number of prescriptions during 2018,
   compared to 35.3% in 2017.

         Comparison of 2017 to 2016 . QVAR revenues in our North America segment in 2017 were $313 million, compared to $409 million in 2016. This
   decrease was mainly due to net pricing effects.

         AUSTEDO revenues in our North America segment in 2018 were $204 million. AUSTEDO was approved by the FDA and launched in April 2017 in
   the United States for the treatment of chorea associated with Huntington disease. In August 2017, the FDA approved AUSTEDO for the treatment of tardive
   dyskinesia.

          Anda revenues in our North America segment in 2018 increased by 17% to $1,347 million, compared to 2017, mainly due to higher volumes.

         Comparison of 2017 to 2016 . Anda revenues in our North America segment in 2017 were $1,153 million, compared to $301 million in 2016. This
   increase was mainly due to the inclusion of Anda’s revenues commencing in the fourth quarter of 2016.


       Product Launches and Pipeline
          In 2018, we launched the generic version of the following branded products in North America:

                                                                                                                                Total Annual U.S.
                                                                                                                               Branded Sales at Time
                                                                                                                                     of Launch
                                                                                        Brand               Launch               (U.S. $ in millions
          Product Name                                                                  Name                 Date                    (IQVIA))*
          Estradiol Vaginal Cream, USP, 0.01%                                          Estrace ®            January            $                304
          Methylphenidate Hydrochloride Extended-Release Capsules (LA),              Ritalin LA ®
            CII 20 mg, 30 mg & 40 mg                                                       ER              January             $                 97
          Busulfan Injection 6 mg/mL, 60 mg                                           Busulfex ®           January             $                 86
          Trientine Hydrochloride Capsules, USP 250 mg                                Syprine ®            February            $                147
          Hydrocortisone Butyrate Cream USP, 0.1% (Lipophilic)                          Locoid
                                                                                     Lipocream ®           February            $                   6
          Minocycline Hydrochloride Extended-Release Tablets, USP 65                  Solodyn ®
            mg & 115 mg                                                                    ER              February            $                148
          Lansoprazole Delayed-Release Orally Disintegrating Tablets 15               Prevacid ®
            mg & 30 mg                                                                SoluTab™
                                                                                       DR ODT                March             $                184
          Tiagabine Hydrochloride Tablets 12 mg & 16 mg **                            Gabitril ®             March             $                  9
          Palonosetron Hydrochloride Injection 0.05 mg/mL, 0.25 mg                      Aloxi ®              March             $                452
          Mesalamine Delayed-Release Tablets, USP 1.2 g                              Lialda ® DR             March             $              1,128
          Potassium Citrate Extended-Release Tablets, USP 540 mg, 1080               Urocit ® -K
            mg & 1620 mg                                                                   ER                May               $                100
          Budesonide Extended-Release Tablets, 9 mg                                  Uceris ® ER             July              $                199
          Romidepsin for Injection, 10 mg/vial                                         Istodax ®            August             $                 52

                                                                              60
              Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 33 of 34 PageID #: 4163
Table of Contents

                                                                                                                                      Total Annual U.S.
                                                                                                                                     Branded Sales at Time
                                                                                                                                           of Launch
                                                                                          Brand                  Launch                (U.S. $ in millions
          Product Name                                                                    Name                    Date                     (IQVIA))*
          Cisatracurium Besylate Injection, USP 2 mg/mL, 10 mg, 10
            mg/mL, 200 mg & 2 mg/mL, 20 mg                                              Nimbex ®               September             $                   49
          Tadalafil Tablets, USP 2.5 mg, 5 mg, 10 mg & 20 mg                             Cialis ®              September             $                1,926
          Testosterone topical gel, 10 mg/0.5 gm                                        Fortesta ®             November              $                   46
          Abiraterone acetate tablets, USP 250 mg                                        Zytiga ®              November              $                1,290
          Azelaic acid gel, 15%                                                         Finacea ®              November              $                   64
          Buprenorphine transdermal system, 5 mcg/hour, 10 mcg/hour, 15
            mcg/hour & 20 mcg/hour                                                      Butrans ®              November              $                  237
          Epinephrine injection, USP (auto-injector), 0.3 mg/0.3 mL                      EpiPen ®              November              $                  617
          Fluoxetine tablets, USP, 60 mg                                                   —                   December              $                   47
          Pimecrolimus cream, 1%                                                         Elidel ®              December              $                  217
          Cinacalcet hydrochloride tablets, 30mg, 60 mg & 90 mg                         Sensipar ®             December              $                1,746

   *      The figures presented are for the twelve months ended in the calendar quarter immediately prior to our launch or re-launch.
   **     Authorized generic.

          Our generic products pipeline in the United States includes, as of December 31, 2018, 297 product applications awaiting FDA approval, including 92
   tentative approvals. This total reflects all pending ANDAs, supplements for product line extensions and tentatively approved applications and includes some
   instances where more than one application was submitted for the same reference product. Excluding overlaps, the branded products underlying these
   pending applications had U.S. sales for the twelve months ended September 30, 2018 exceeding $114 billion, according to IQVIA. Approximately 70% of
   pending applications include a paragraph IV patent challenge and we believe we are first to file with respect to 107 of these products, or 132 products
   including final approvals where launch is pending a settlement agreement or court decision. Collectively, these first to file opportunities represent over
   $74 billion in U.S. brand sales for the twelve months ended September 30, 2018, according to IQVIA.

          IQVIA reported brand sales are one of the many indicators of future potential value of a launch, but equally important are the mix and timing of
   competition, as well as cost effectiveness. The potential advantages of being the first filer with respect to some of these products may be subject to
   forfeiture, shared exclusivity or competition from so-called “authorized generics,” which may ultimately affect the value derived.

          In 2018, we received tentative approvals for generic equivalents of the products listed in the table below, excluding overlapping applications. A
   “tentative approval” indicates that the FDA has substantially completed its review of an application and final approval is expected once the relevant patent
   expires, a court decision is reached, a 30-month regulatory stay lapses or a 180-day exclusivity period awarded to another manufacturer either expires or is
   forfeited.

                                                                                                                          Total U.S. Annual Branded
                                                                                                                                Market (U.S. $
                    Generic Name                                                               Brand Name                   in millions (IQVIA))*
                    Axitinib tablets, 1 mg & 5 mg                                                Inlyta ®                 $                    120
                    Azelaic acid foam, 15%                                                      Finacea ®                 $                     58
                    Buprenorphine and naloxone buccal film, 2.1 mg/0.3 mg, 4.2
                      mg/0.7 mg & 6.3 mg/1 mg                                                  Bunavail ®                 $                     19

                                                                                 61
          Case 1:19-cv-00044-LPS Document 145 Filed 03/13/19 Page 34 of 34 PageID #: 4164Exhibit 21
      The following is a list of subsidiaries of the Company as of December 31, 2018, omitting some subsidiaries which, considered in the aggregate, would
not constitute a significant subsidiary.

Name of Subsidiary                                                               Jurisdiction of Organization
Actavis Group PTC ehf.                                                           Iceland
Actavis Pharma Holding 4 ehf                                                     Iceland
Asaph Farmaceutische Onderneming B.V.                                            Netherlands
Medis ehf.                                                                       Iceland
Mepha Schweiz AG                                                                 Switzerland
Merckle GmbH                                                                     Germany
Norton (Waterford) Limited                                                       Ireland
PLIVA HRVATSKA d.o.o.                                                            Croatia
Plus Chemicals, branch of Teva Pharmaceuticals International GmbH                Switzerland
Ratiopharm GmbH                                                                  Germany
Teva API B.V.                                                                    Netherlands
Teva Canada Limited                                                              Canada
Teva Capital Services Switzerland GmbH                                           Switzerland
Teva Czech Industries s.r.o                                                      Czech Republic
Teva Finance Services II B.V.                                                    Curacao
Teva GmbH                                                                        Germany
Teva Italia S.r.l                                                                Italy
Teva Limited Liability Company                                                   Russia
TEVA OPERATIONS POLAND                                                           Poland
Teva Pharma S.L.U                                                                Spain
Teva Pharmaceuticals Europe B.V.                                                 Netherlands
Teva Pharmaceuticals USA, Inc.                                                   United States
Teva Santé SAS                                                                   France
Teva Takeda Pharma Ltd.                                                          Japan
Teva Takeda Yakuhin Ltd.                                                         Japan
Teva UK Limited                                                                  United Kingdom
